       Case 2:19-cv-04616-HB Document 10 Filed 02/03/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


DERRICK JACOBS                        :              CIVIL ACTION
                                      :
     v.                               :
                                      :
CITY OF PHILADELPHIA, et al.          :              NO. 19-4616


                                  ORDER

          AND NOW, this    3rd     day of February, 2020, it is

hereby ORDERED that:

          (1)    Defendants shall file and serve, on or before

Tuesday, February 18, 2020, a supplemental memorandum in support

of their motion to dismiss plaintiff’s Amended Complaint (Doc.

# 8) which addresses plaintiff’s claim for First Amendment

retaliation.

          (2)    Plaintiff shall file and serve a response to the

motion of the defendants on or before Tuesday, March 3, 2020.

          (3)    The motion to dismiss will be granted and the

action will be dismissed with prejudice if plaintiff fails to

comply with this order.



                                          BY THE COURT:


                                          /s/ Harvey Bartle III
                                                                      J.
